Citation Nr: 1026433	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-28 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether the veteran is mentally competent for VA benefit 
purposes.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to 
March 1973.  The appellant is the designated Payee and 
Conservator for the Veteran having been appointed in April 2004.  

When this case was last before the Board of Veterans' Appeals 
(Board) in May 2007, it was remanded to the Appeals Management 
Center (AMC) for additional development and readjudication.  
Following the completion of that development, the AMC issued a 
supplemental statement of the case in April 2008 that continued 
the denial of the Veteran's claim.  

Additional pertinent evidence was received at the Board following 
the issuance of the April 2008 supplemental statement of the 
case.  In January 2010, the Veteran's representative submitted a 
written statement that waived initial consideration of that 
evidence by the RO.  38 C.F.R. § 20.1304(c) (2009).  The case is 
now ready for further appellate review.  


FINDINGS OF FACT

1.  Service connection has been established for schizoaffective 
disorder, evaluated as 100 percent disabling.

2.  The medical evidence leaves no doubt that as a result of the 
Veteran's service-connected schizoaffective disorder; he lacks 
the mental capacity to contract or to manage his own affairs, 
including disbursement of funds without limitation.


CONCLUSION OF LAW

The Veteran is incompetent for purposes of VA benefits.  38 
U.S.C.A. § 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.353 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to be established as competent for the 
purpose of VA benefits.  Essentially, he contends that he does 
not have a problem managing his finances, noting as proof of his 
competency that he lives alone as a bachelor and successfully 
manages his own small business.  

In the interest of clarity, the Board will initially address the 
matter of whether this case has been appropriately developed for 
appellate purposes.  The Board will then present the pertinent 
laws and regulations and an analysis of the Veteran's claim.

VA's Duties To Notify And Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  In Sims v. Nicholson, 
19 Vet. App. 453, 456 (2006), however, the United States Court of 
Appeals for Veterans Claims (Court) explicitly held that these 
notice and assistance provisions do not apply to competency 
determinations.  Consequently, the Board is not required to 
address the RO's efforts to comply with those provisions with 
respect to the issue currently on appeal.  Regardless, it appears 
that all available relevant evidence has been obtained, and VA 
has notified the Veteran of any evidence that could not be 
obtained.  Also, VA has examined the Veteran in an effort to 
afford him the highest level of assistance in evaluating this 
claim.  

Pertinent Law & Regulations

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage his or 
her own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency 
may be made by the RO, subject to appeal to the Board. 38 C.F.R. 
§ 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, the rating agency will not 
make a determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities. 38 C.F.R. § 3.353(c).  Determinations relative to 
incompetency should be based upon all evidence of record and 
there should be a consistent relationship between the percentage 
of disability, facts relating to commitment or hospitalization 
and the holding of incompetency.  38 C.F.R. § 3.353(c). There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract or 
to manage his own affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

Analysis

It is the Veteran's primary contention that he should be declared 
competent and has control over his own funds as evidenced by his 
ability to live alone and conduct his own small business.  

The evidentiary record documents that the Veteran was medically 
discharged from service due to schizophrenia.  Service-connection 
was established for schizophrenia, paranoid type, and evaluated 
as 50 percent disabling in May 1974.  The disability evaluation 
was increased to 70 percent in 1983.  Following a series of 
psychiatric hospitalizations, an October 1996 rating decision 
increased the disability evaluation for schizophrenia to 100 
percent.  The Veteran was deemed competent at that time.  

In April 2002, the Veteran underwent a VA psychiatric 
examination.  In the report of that examination, the examiner 
opined that the Veteran appeared to be "marginally competent to 
manage his benefits with the assistance of his parents so long as 
he regularly takes his psychotropic medication as prescribed."  
A finding of incompetency was proposed by the RO in a January 
2003 rating decision based upon the existing psychiatric 
treatment records and the results of the April 2002 examination.  
In a May 2003 rating decision, the Veteran was determined to be 
incompetent to manage his VA benefits.  

The Veteran underwent a VA psychiatric evaluation in July 2004 
for the specific purpose of confirming whether he was incompetent 
to manage his own funds.  Following examination that included a 
review of the claims folder, the pertinent diagnosis on Axis I 
was "schizoaffective disorder, most recent episode, manic."  
Significantly, the examiner opined that the Veteran was not 
considered competent to manage his own funds due to his 
psychiatric disorder, reasoning that the Veteran had a history of 
noncompliance with his medication that has led to decompensation, 
hospitalization and arrest.  The examiner acknowledged that the 
Veteran was highly invested in his business, but stated that the 
clinical evidence and examination revealed significant problems 
with thinking and mood.  Based upon the results of that 
examination, an August 2004 rating decision confirmed the finding 
of the Veteran's incompetency.  The Veteran ultimately perfected 
the current appeal of that decision.  

In September 2006, the Veteran testified at a Travel Board 
hearing conducted at the RO by the undersigned.  The Veteran 
testified as to the nature of his business, indicating that it 
was comprised of labor and hauling endeavors.  He noted that he 
occasionally had employees.  He further testified that he was 
proud to be making a profit and proud to be a taxpayer.  He also 
stated that his psychiatric disorder was getting better and that 
he was able to make intelligent business decisions on his own, 
including those involving  the purchase of his own home with his 
VA funds.  

Pursuant to the May 2007 remand, the Veteran underwent VA 
psychiatric examination in October 2007 for the specific purpose 
of determining whether he was competent for VA purposes.  
Following a review of the claims folder and comprehensive 
examination of the Veteran, the pertinent diagnosis on Axis I was 
"Schizoaffective Disorder, currently with minimal hypomanic 
symptoms."  With respect to Veteran's competency, the examiner 
stated:

It is at least as likely as not that this veteran is 
currently capable of managing his benefit payments in 
his own best interest IF SUPERVISED.  It is being 
recommended that this veteran be given a SUPERVISED 
TRIAL for handling his own funds.  It is being 
recommended that this veteran have some type of 
conservator SUPERVISE HIS HANDLING OF HIS OWN FUNDS 
[capitalizations in the original].  

The examiner noted that this supervised trial was based upon the 
Veteran's self-reporting of a decision by the Jackson County 
Courts.  The examiner further indicated that it would be 
appropriate because the Veteran had been more compliant with his 
medications over the past five years and had shown significant 
improvement from the 2004 examination and over the past year.  

VA mental health outpatient treatment records document the 
continued treatment of the Veteran for his service-connected 
schizoaffective disorder through March 2008.  There are no 
opinions within those records relating to the Veteran's 
competency.  

The matter of competence involves specific inquiry into whether 
the Veteran lacks the mental capacity to contract or to manage 
his own affairs, including disbursement of funds without 
limitation.  As noted above, there is a presumption in favor of 
competency, which may only be overcome by clear and convincing 
evidence that leaves no doubt as to the person's incompetency.  
In this case, the Board has reviewed the appellate record and 
finds that there is clear and convincing evidence concerning the 
Veteran's mental capacity to contract or to manage his own 
affairs, including disbursement of funds without limitation, and 
that presumption of competency is overcome.

The evidentiary record includes the Veteran's oral and written 
statements, numerous VA and private in- and outpatient reports 
from 1974 to 2008, and two VA psychiatric examination reports 
undertaken for the specific purpose of determining the nature of 
his psychiatric disorder as it relates to his competency to 
manage his own funds without limitation.  

As stated above, determinations relative to incompetency are 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the holding 
of incompetency.  The Board has considered all of the evidence of 
record and finds that the probative medical evidence of record is 
overwhelmingly against a finding that the Veteran is competent 
for VA benefits purposes.  

First, other than the Veteran's own statements, there are no 
opinions indicating that he is competent for VA benefits 
purposes.  While the Veteran is certainly capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge. . . ."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In order to 
be successful in his claim, the Veteran must provide medical 
evidence in support thereof.  He has not, nor has such evidence 
been otherwise produced.  

In essence, there is no indication that any physician strictly 
called upon to make an assessment or offer an opinion as to the 
Veteran's competency, has found anything other than that the 
veteran is incompetent for managing his own funds disbursed by VA 
without limitation.  Whether called upon to make such an opinion, 
or whether having done so unilaterally, every VA physician who 
has considered the issue since April 2002 has either failed to 
offer an opinion or concluded explicitly or implicitly that the 
Veteran is incompetent for VA purposes.  

Significantly, the VA mental health professional who was 
specifically called upon in July 2004, for the evaluation of the 
veteran's competency, found the Veteran to not be competent to 
handle his VA funds.  The Board notes that the record upon which 
this opinion was based was a very thorough report containing 
evidence of a rather extensive, detailed review of the claims 
file, and a thorough interview of the Veteran.  The Board finds 
the examiner's report to be particularly probative in light of 
the fact that it was prepared by a medically trained professional 
and offered for the specific purpose of an assessment of the 
Veteran's competency.  

The Board finds the October 2007 VA examination report to be 
equally thorough and probative, and equally against the finding 
of competency.  Although the VA psychiatrist who examined the 
Veteran in October 2007 stated that the Veteran was likely to be 
able to manage his VA benefits, it is critical to note the 
emphasis that he should only be permitted to do so "IF 
SUPERVISED [Emphasis in the original]."  Admittedly, this 
examiner did not explicitly state that the Veteran was 
incompetent, but the implications in the phraseology of her 
conclusions were clear.  By definition, competency is an ability 
to "manage his own affairs, including disbursement of funds 
without limitation."  The emphatic requirement of supervision 
imposed upon the Veteran evinced a clear limitation to his 
competence.  

In summary, the Board finds that the clear and convincing 
evidence leaves no doubt that the Veteran is incompetent for VA 
benefits purposes.  That evidence shows that because of the 
veteran's service-connected schizoaffective disorder, he lacks 
the mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation, and 
is therefore incompetent for VA purposes.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.


ORDER

The veteran is incompetent for purposes of VA benefits.  The 
appeal is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


